UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6922


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GEORGE MARTIN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:05-cr-00021-IMK-MJA-1; 1:13-cv-00149-IMK-
MJA)


Submitted:   November 17, 2016             Decided:   November 22, 2016


Before GREGORY, Chief Judge, MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Martin, Appellant Pro Se.       Zelda Elizabeth Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        George Martin seeks to appeal the district court’s orders

(1) accepting          the      recommendation           of       the    magistrate        judge         and

denying       relief      on     most    of    the      claims          raised       in   Martin’s        28

U.S.C.    § 2255          (2012)    motion;        and           (2) denying         relief      on      one

specific aspect of Martin’s ineffective assistance of counsel

claim    on       which    the     court      held      an       evidentiary          hearing.           The

orders are         not     appealable         unless         a    circuit       justice        or    judge

issues        a      certificate              of       appealability.                     28        U.S.C.

§ 2253(c)(1)(B) (2012).                  A certificate of appealability will not

issue     absent          “a    substantial          showing            of     the    denial        of     a

constitutional right.”                  28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard          by    demonstrating          that        reasonable         jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                      Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see        Miller-El      v.   Cockrell,             537    U.S.      322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                            Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Martin has not made the requisite showing.                                   Accordingly, we deny

                                                   2
a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      3